DETAILED ACTION


Response to Arguments
35 USC § 103
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  The applicant argues that Sahlin does not teach the PRACH and PUSCH being “apart” from each other in terms of the time domain.  The examiner respectfully disagrees.  “Apart” is a fairly broad term and can mean simply to be away from each other without much specificity.  Fig.3 of Sahlin shows that the PRACH and PUSCH are indeed “apart” from each other in the time domain and do not overlap in terms of resource elements.  They are indeed away from each other in space and time.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claim
Claim 17, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin (US-20180146498) in view of Tiirola (US-20130343315).
As to claim 17, 23, 24, 25: Sahlin teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a transmitter that transmits a physical uplink shared channel (PUSCH) ([0100, 118]: PUSCH transmitted by UE); and a processor that controls the transmitter to transmit the PUSCH after transmitting a physical random access channel (PRACH), wherein the PRACH uses a signal sequence corresponding to a resource allocated to the PUSCH ([0100, 118]: initial PRACH transmitted by UE before the corresponding PUSCH), … and the PRACH is allocated apart from the PUSCH in a time direction (fig.3: PRACH and PUSCH do not overlap in time domain), and the base station comprises: a processor that controls a receiver to receive the PUSCH based on the signal sequence ([0100, 118]: locate and decode associated PUSCH). 
Sahlin may not explicitly teach wherein the resource allocated to the PUSCH in configured by higher layer signaling.  However, Tiirola teaches wherein the resource allocated to the PUSCH is configured by higher layer signaling ([0027]: PRACH and PUSCH configured by higher layers).
Thus, it would have been obvious to one of ordinary skill in the art to implement configuration by higher layers, taught by Tiirola, into the LTE communication system, taught by Sahlin, in order to implement a well-known feature of a pre-defined protocol and to enable communication on the uplink. In addition it would have been obvious to combine Sahlin and Tiirola in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 18, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin (US-20180146498) in view of Tiirola (US-20130343315).
As to claim 18: Sahlin teaches the terminal according to claim 17, wherein the signal sequence is a Zadoff-Chu (ZC) sequence ([0100, 118]: ZC).

As to claim 19: Sahlin teaches the terminal according to claim 17, wherein the processor determines one or a plurality of radio resources for the PRACH corresponding to one transmission of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 20: Sahlin teaches the terminal according to claim 18, wherein the processor determines one or a plurality of radio resources for the PRACH corresponding to one transmission of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 21: Sahlin teaches the terminal according to claim 17, wherein the processor determines one radio resource for the PRACH corresponding to a plurality ([0084, 85, 100]: PUSCH transmissions) of transmissions of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

As to claim 22: Sahlin teaches the terminal according to claim 18, wherein the processor determines one radio resource for the PRACH corresponding to a plurality ([0084, 85, 100]: PUSCH transmissions) of transmissions of the PUSCH ([0081, 99, 118]: determine frequency location of PRACH and PUSCH).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466